Title: To George Washington from Brigadier General George Clinton, 11 July 1777
From: Clinton, George
To: Washington, George



Dear Sir,
Fort Montgomery [N.Y.] July 11th 1777

The Bearer Mr Connoly is the Person I formerly mentioned to your Excellency as a supernumerary Officer I having given a Warrant to him as first Lieutenant after the four Companies Officered by me were compleat—He has taken great Pains to recruit Men tho’ his Success has not been equal owing to the Resolve of this State in Favor of the five Regiments raised in it—There are two First Lieutenancies vacant in Colo: Duboys Regiment and I find it would be more agreable to him to be provided for in that than any other Corps and I doubt not should your Excellency gratify him in having him appointed in that Regiment he will make an active and very useful Officer I have lately drawn the Montgomery’s Cables across the River in Front of the Chain which appears as if it would answer a good Purpose and hope in a Day or two to have those of the Congress across likewise—The Redoubts and other Works at this Post are in as good Condition as could be expected and the Booms for obstructing the River in great Forwardness. I am with due Respect your Excellency most obedt sert

Geo. Clinton

